DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response To Amendment
The amendments and remarks filed 16 May 2022 have been received and entered in full. Claims 1-2, 4-5, 7-8, 10, 12-20, 22 and 27-28 are pending. 
Claims 1-2, 4-5, 7-8, 12-18 and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 18 January 2022.
Claims 10, 19, 20, 27 and 28 are under examination.

Withdrawn Rejections
Any outstanding rejection of claim 11 is withdrawn in response to its cancellation. 
The rejection of claims 10, 19, 20, 27 and 28 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Hertz et al. is withdrawn in response to the amendment of claim 10 to recite that X is a halogen, of claim 19 to recite that the halogen is chlorine, and of claim 20 to delete N6-furfuryladenine. Hertz does not explicitly teach treatment with the compounds of the claims. 
However, a new issue is set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10, 19, 20, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Hertz et al. (WO 2014/124458 A1; PTO-892, 02/16/2022), and further in view of Yoshida et al. (PNAS 2015; Cite No. 22, IDS, 06/22/2020).
Hertz teaches a method of treating Parkinson’s disease comprising administering kinetin and derivatives thereof to a subject in need thereof, as in claim 10. See [0209] and [0220]. Hertz teaches that the Parkinson’s disease can be idiopathic Parkinson's disease or autosomal recessive early-onset (PARK7-associated Parkinson’s), as in claim 27. See [0224]. Hertz fails to teach treatment with the claimed compounds. 
Yoshida teaches that the kinetin derivative “RECTAS” corrects aberrant splicing in the neurodegenerative disease, familial dysautonomia (FD), as in claims 10, 19, 20, 27 and 28. Note that RECTAS is 2-chloro-N-[(furan-2-yl)methyl]-7H-purin-6-amine, i.e., the first compound listed in claim 20. See also the specification at p.9, [0043]. Yoshida does not teach treatment of Parkinson’s disease.
Nevertheless, it would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Hertz and Yoshida. The artisan would have been motivated to make and use the claimed invention because Hertz teaches that Parkinson’s disease is treated with kinetin or derivatives thereof, while Yoshida teaches that the kinetin derivative, RECTAS, is a therapeutic drug candidate for neurodegenerative disease. The artisan would have been motivated by Yoshida’s teachings that although kinetin is well absorbed orally and subsequently distributed into plasma and central nervous system, the therapeutic human daily dose is high. This is contrasted with RECTAS, which is 25-fold more potent, thus evidencing the superiority of this derivative over kinetin. See p.2768, first paragraph under Discussion. The artisan would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.  

Conclusion
	No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S EMCH whose telephone number is (571)272-8149. The examiner can normally be reached on Monday through Friday between the hours of 9 am - 5:30 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY S EMCH/
Primary Examiner, Art Unit 1699
24 August 2022